Citation Nr: 1434837	
Decision Date: 08/05/14    Archive Date: 08/08/14

DOCKET NO.  09-34 328	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to an effective date earlier than August 29, 2007, for the grant of a 100 percent disability rating for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability due to a service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Davitian, Counsel



INTRODUCTION

The Veteran had active military service from August 1967 to August 1969.

This matter comes before the Board of Veterans' Appeals  (BVA or Board) on appeal from an April 2004 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey, which denied entitlement to a TDIU.  The Veteran also perfected an appeal from an August 2008 rating decision which increased the rating for the Veteran's PTSD to 100 percent, effective from August 29, 2007.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A preliminary review of the record indicates that the Veteran's claims require additional development.  

The Board's February 2013 remand requested that VA obtain a retrospective opinion as to the Veteran's employability during any period prior to August 29, 2007.  The VA examiner was to review all evidence of record, to include VA and private treatment records,

The claims file contains reports of in-person VA examinations conducted in April 2013.  However, the medical opinions continued therein only address the Veteran's current employability.  The reports do not provide the requested retrospective opinion regarding the Veteran's employability prior to August 29, 2007.  The reports also fail to address relevant evidence in the claims file.  

Thus, the development requested by the Board's February 2013 remand was not fully completed.  A remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  It imposes upon VA a concomitant duty to ensure compliance with the terms of the remand. 

Regarding the relevant history, the Board points out that the May 2003 original claim submitted on the Veteran's behalf noted that he had to retire from the Post Office because of his service-connected disabilities.  A June 2006 VA outpatient treatment report reviews the Veteran's history and notes that he retired from the Post Office in 2002 at age 55 subsequent to 9/11 as a result of an exacerbation in his chronic PTSD symptoms.  An October 2006 VA outpatient treatment report notes that the Veteran spent most of his free time at home, locked in his room.  A February 2008 VA examination report reviews the Veteran's history and notes that he retired prematurely as a consequence of his [service-connected] emotional disorder [chronic PTSD].  

The U.S. Postal Service completed a VA Form 21-4192 for the Veteran in June 2008.  The Veteran ended employment in on November 1, 2002.  The reason for his termination was optional retirement.  The Form noted that if the veteran retired on disability, the employer was to specify.  

Accordingly, the case is REMANDED for the following action:

1.  Forward the Veteran's claims folder and copies of relevant records from the Veteran's eFolders to the VA examiners who offered the April 2013 medical opinions (or a suitable substitute if any individual is unavailable) for addenda medical opinions to evaluate the impact of ALL of the Veteran's service-connected disabilities on his employability.  

The examiners should review all evidence of record, to include VA and private treatment records as well as the medical history set forth above, and offer a retroactive medical opinion as to whether the Veteran's service-connected disabilities (PTSD, diabetes mellitus, peripheral neuropathy of the right and left legs, residuals of a fragment wound to the right knee, and erectile dysfunction), rendered him unable to secure or follow a substantially gainful occupation during any period prior to August 29, 2007. 

Consideration may be given to the Veteran's level of education, special training, and previous work experience when arriving at this conclusion, but factors such as age or impairment caused by nonservice-connected disabilities are not to be considered.

Each examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

2.  Thereafter, the AMC/RO must review the claims file and/or eFolders to ensure that the foregoing requested development has been completed.  In particular, review the requested medical opinions to ensure that they are responsive to and in compliance with the directives of this remand to offer a retroactive medical opinion and, if not, implement corrective procedures.  See Stegall, supra.

3.  Following the completion of the foregoing, and after undertaking any other development it deems necessary, the AMC should readjudicate the Veteran's claims.  The AMC should then provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



